Conviction is for murder, with punishment assessed at confinement in the penitentiary for ninety-nine years.
The record contains no statement of the facts proven on the trial, and no exceptions are brought forward complaining of any proceeding during the trial. The charge of the court is *Page 578 
applicable to a case provable under the indictment. It appears to have been amended to meet objections urged to it, and several special charges were given. The record does not suggest that appellant received other than a fair trial.
The judgment is affirmed.
Affirmed.